                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

National Association of Professional Allstate Agents,
Inc., et al.
                                                          Plaintiff,
v.                                                                       Case No.:
                                                                         1:21−cv−02674
                                                                         Honorable John F.
                                                                         Kness
Allstate Insurance Company
                                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, May 21, 2021:


       MINUTE entry before the Honorable John F. Kness: Motions by counsel for leave
to appear pro hac vice [4] [6] are granted. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
